UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-6328


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLYDE DIAL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00090-F-1)


Submitted:   November 16, 2009            Decided:   March 25, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clyde Dial, Jr., Appellant Pro Se. Anne Margaret Hayes, Rudolf
A. Renfer, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clyde   Dial,   Jr.    appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Dial, No. 7:02-cr-00090-F-1

(E.D.N.C. Feb. 9, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court     and    argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       2